DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings, figure 7, must show every feature of the invention specified in the claims.  Therefore, the “support”, “base”, “through hole”, “housing”, “paper outlet”, “clamping slot” recited in claims 20 and 31; “first set of grooves” and “set of second grooves” recited in claims 21 and 32; the “snap fit” in which the support and the housing are fixed together, as recited in claims 24 and 34; the clamping slots and “locking tongue” recited in claims 25 and 34; the “covering structure” in a top of the shell, as recited in claims 27 and 38; the “positioning slot” recited in claims 28 and 36; the “seal assembly” recited in claims 29 and 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claims 20 and 31, the limitation “a support comprising a base and an elongated cavity, which is arranged at the base and configured to store test paper, wherein the base is provided with a through hole at a position corresponding to a bottom surface of the elongated cavity; a housing that is outside of the support; a paper-receiving slot that is provided below the through hole and is fixed to a bottom of the base to receive a bottommost piece of test paper exposed from the elongated cavity; and a paper outlet that is provided at the paper-receiving slot” fails to comply with the enablement requirement.  Applicant’s specification, paragraphs [0037]-[0039] discloses the paper box, however it is unclear how the structure of the paper box recited in the claims interacts and are provided with the paper box.  Figure 7 shows the test paper box, but does not show any of the 
wherein the pushing mechanism is configured to push out test paper in the paper receiving slot through the paper outlet when the lifting mechanism lifts the test paper box and the paper-receiving slot of the test paper box is exposed” also fails to comply with the enablement requirement.  Applicant’s specification, paragraphs [0037]-[0039],  discloses the claimed limitations but fails to disclose structure from the lifting mechanism and the pushing mechanism to perform the functions of the recited limitations.  The Wands factors of MPEP 2164.01(a) has been considered.  Based on the state of the prior art presented in the PTO-892, the level of ordinary skill in the art presented in those references, the amount of direction provided, the quantity of experimentation needed to make or use the invention commensurate in scope with the claims is undue.   
Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 20 and 31, the limitation "test paper box is provided with a clamping slot that connects the test paper box with the lifting mechanism; and wherein the pushing mechanism is configured to push out test paper in the paper receiving slot through the paper outlet when the lifting mechanism lifts the test paper box and the paper-receiving slot of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736